 1                                                                                         O
 2

 3

 4

 5

 6

 7

 8
 9

10
                               UNITED STATES DISTRICT COURT
11
                             CENTRAL DISTRICT OF CALIFORNIA
12

13    KERRY MARSHALL, JR., p/k/a                 )   Case No. 2:18-cv-03822-DDP (AFMx)
      KERRY 2SMOOTH and K2S,                     )
14
                                                 )   ORDER GRANTING
15                         Plaintiff,            )   DEFENDANTS’ MOTION TO
                                                 )   DISMISS PLAINTIFF’S REQUEST
16
            v.                                   )   FOR STATUTORY DAMAGES AND
17                                               )   ATTORNEYS’ FEES
18    DURRELL BABBS, p/k/a TANK;                 )
      JEREMY HAIRSTON; JOHNNIE                   )   [Dkt. 54]
19    NEWT; RICKEY OFFORD p/k/a SLIKK            )
20    p/k/a SLIKK MUZIK; ATLANTIC                )
      RECORDING CORPORATION; and                 )
21    DOES 1-100, inclusive,                     )
22                                               )
                                                 )
23                         Defendants.           )
24         Presently before the court is Defendants Durrell Babbs, p/k/a Tank, Jeremy
25   Hairston; Johnnie Newt; Rickey Offord, p/k/a Slikk, p/k/a Slikk Muzik; and Atlantic
26   Recording Corp. (collectively “Defendants”)’s motion to dismiss Plaintiff’s request for
27   statutory damages and attorneys’ fees. (Dkt. 54.) Having considered the parties
28   submissions, the court adopts the following order.
 1   I. BACKGROUND

 2         Plaintiff Kerry Marshall, Jr., also professionally known as “Kerry 2Smooth” is the

 3   author of the music, musical composition and arrangement, and sound recording of the

 4   work entitled “RnB Chord and Riff ideas to Help Your Playing” (“Marshall work”). (First

 5   Amended Complaint “FAC” ¶¶ 4, 19-22.) Plaintiff brings this action alleging copyright

 6   infringement against Durell Babbs, a recording artist and performer professionally

 7   known as “Tank”; Rickey Offord, an individual engaged in the business of producing,

 8   promoting, licensing, and selling sound compositions; Atlantic Recording Corporation,

 9   an entity that actively solicits, advertises, and promotes in California; and Johnnie Newt,
10   an individual in the business of producing, promoting, licensing, and selling sound
11   compositions. (FAC ¶¶ 5-9.)
12         Plaintiff first published the Marshall work on October 17, 2014 through Plaintiff’s
13   YouTube channel under the username “Kerry Marshall Jr.” (“Marshall video”). (FAC ¶¶
14   18-19.) Plaintiff obtained a copyright for the Marshall video’s music, musical
15   composition, and sound recording from the United States Copyright Office on December
16   14, 2017. (FAC ¶¶ 20-21; Exh. B; Exh. C.) On September 29, 2017, Defendant Atlantic
17   Recording Corporation released and distributed a musical work performed by Tank
18   entitled “Only One” (“Infringing song”). (FAC ¶ 27.) Plaintiff alleges that the Infringing
19   song “features identical portions of the [Marshall work] which were copied directly from
20   the Marshall video.” (FAC ¶ 23.) The alleged Infringing song was included as part of
21   Tank’s eighth album titled “Savage.” (FAC ¶ 25.) On June 19, 2018, after commencement
22   of this lawsuit and after being served with notice of the complaint, Defendant Tank
23   “published an Instagram video on his Instagram page (“Instagram Video”), using 60
24   seconds of the Infringing song, which contains substantial copied portions of the
25   [Marshall work], as the audio component in the background of the video depicting
26   Plaintiff’s hometown of Birmingham, Alabama.” (FAC ¶ 29.)
27

28                                                2
             The original complaint, filed on May 8, 2018, alleged copyright infringement and
 1
     sought statutory damages, costs, and attorneys’ fees for the Infringing Song “Only One”
 2
     and did not allege infringement based on the Instagram Video. (Dkt. 1.) On November
 3
     9, 2018, Defendants filed a motion for partial summary judgment on the issue of statutory
 4
     and attorneys’ fees. (Dkt. 37.) The court granted the motion on December 26, 2018
 5

 6   because, as Plaintiff conceded, “Defendants’ alleged infringement [the Infringing song]

 7   occurred prior to registration, and Plaintiff did not register the Marshall work within

 8   three months of its first publication date.” (Dkt. 50 at 5.) The court granted Plaintiff

 9   leave to amend in order to plead facts regarding the Instagram video. (Dkt. 50 at 5.)

10           In the First Amended complaint, Plaintiff alleges that the Instagram Video is a

11   “new audiovisual work that had never previously existed.” (FAC ¶ 8.) Plaintiff included

12   two new copyright infringement claims regarding the Instagram Video, infringement of

13   the musical composition and infringement of the sound recording. (FAC ¶¶ 43-60.)

14   Plaintiff seeks statutory damages, costs, and attorneys’ fees for the new claims of

15   copyright infringement based on the Instagram video. (FAC ¶ 78 (E) and (G).)

16   Defendants now move to dismiss Plaintiff’s request for statutory damages and attorneys’

17   fees.

18   II. LEGAL STANDARD

19           A complaint will survive a motion to dismiss when it contains “sufficient factual

20   matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.

21   Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

22   When considering a Rule 12(b)(6) motion, a court must “accept as true all allegations of

23   material fact and must construe those facts in the light most favorable to the plaintiff.”

24   Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). Although a complaint need not include

25   “detailed factual allegations,” it must offer “more than an unadorned, the-defendant-

26   unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Conclusory allegations or

27   allegations that are no more than a statement of a legal conclusion “are not entitled to the
28                                                   3
     assumption of truth.” Id. at 679. In other words, a pleading that merely offers “labels
 1
     and conclusions,” a “formulaic recitation of the elements,” or “naked assertions” will not
 2
     be sufficient to state a claim upon which relief can be granted. Id. at 678 (citations and
 3
     internal quotation marks omitted).
 4
     III. DISCUSSION
 5

 6          A. Statutory Damages and Attorneys’ Fees

 7          The only issue before this court is whether Plaintiff has pled sufficient facts to

 8   allege that an act of infringement “commenced” after Plaintiff’s registration of the

 9   Marshall work such that Plaintiff would not be precluded from statutory damages and

10   attorneys’ fees under 17 U.S.C. § 412(2). 1

11          Defendants contend that Plaintiff is not entitled to statutory damagesand

12   attorneys’ fees because Plaintiff’s “new copyright infringement claims simply allege that

13   Tank redistributed sixty seconds of the same track that was released on September 29,

14   2017—almost three months prior to the date on which Plaintiff registered his works—in

15   an Instagram Video.” (Motion to Dismiss “MTD” at 13.) Defendants argue that the first

16   act of infringement commenced on September 29, 2017 when the Infringing song was

17   released, and the new allegations of the Instagram Video, containing sixty seconds of the

18   Infringing song, is part of an ongoing infringement that commenced prior to registration.

19   (MTD at 11.) Therefore, Defendants argue, the FAC fails to allege facts in which Plaintiff

20   could be entitled to statutory damages or attorneys’ fees.

21

22

23   1Defendants also contend that Plaintiff may not seek statutory damages and attorneys’
24   fees against all Defendants because the two new infringement claims are alleged only
     against Tank. (MTD at 1, 2.) The court is not persuaded. The FAC alleges each
25   Defendant “was the alter-ego, parent or subsidiary, predecessor or successor, principal or
26   agent, member or manager, partner, joint-venturer, employer or employee, master or
     servant, and/or co-conspirator of each other Defendant with regards to the acts and/or
27
     omissions herein alleged.” (FAC ¶ 11.)
28                                                4
            Plaintiff argues that the Instagram video is a new and separate basis for the award
 1
     of statutory damages and attorneys’ fees because there is a difference between the pre
 2
     and post-registration infringements. (Opposition “Opp.” at 7-8.) Specifically, Plaintiff
 3
     argues that audiovisual works are defined as a “completely separate category of works
 4
     apart from audio recordings, defined as ‘Phonorecords.’” (Opp. at 8.) As evidence of the
 5

 6   difference between phonorecords and audio recordings, Plaintiff argues that

 7   “Defendants did not obtain a synchronization license from Plaintiff to create or publish

 8   the Instagram video, which Defendants would have needed to do in order to create an

 9   audiovisual work.” (Opp. at 9) (citing Leadsinger, Inc., v. BMG Music Pub., 512 F.3d 522,

10   527 (9th Cir. 2008)).

11          “In any action [for copyright infringement], . . . no award of statutory damages or

12   of attorney's fees . . . shall be made for --(2) any infringement of copyright in an

13   unpublished work commenced before the effective date of its registration, unless such

14   registration is made within three months after the first publication of the work.” 17

15   U.S.C. § 412(2) (emphasis added). “Section 412(2) mandates that, in order to recover

16   statutory damages, the copyright work must have been registered prior to

17   commencement of the infringement, unless the registration is made within three months

18   after first publication of the work.” Derek Andrew, Inc. v. Poof Apparel Corp., 528 F.3d 696,

19   699 (9th Cir. 2008). Section 412 serves two fundamental purposes. Id. at 700. “First, by

20   denying an award of statutory damages and attorney’s fees where infringement takes

21   place before registration, Congress sought to provide copyright owners with an incentive

22   to register their copyrights promptly.” Id. at 700 (citing H.R. Rep. No. 94-1476, at 158

23   (1976), as reprinted in 1976 U.S.C.C.A.N. 5659, 5774)). “Second, § 412 encourages potential

24   infringers to check the Copyright Office’s database.” Derek Andrew, 528 F.3d at 700.

25          In Derek Andrew, plaintiff held a copyright registration for the configuration and

26   artwork on its clothing “hang-tag.” Id. at 698. Defendant sold garments with the

27   infringing hang-tag prior to plaintiff’s registration and continued to sell garments with
28                                                  5
     the infringing hang-tag post registration. Id. at 698. The Ninth Circuit considered
 1
     whether section 412(2) bars “statutory damages for post-registration infringements when
 2
     the initial act of infringement occurred prior to the effective date of registration.” Id. The
 3
     court agreed with a New York district court that concluded:
 4
                   Each separate act of infringement is, of course, an
 5
                   ‘infringement’ within the meaning of the statute, and in a
 6                 literal sense perhaps such an act might be said to have
 7                 ‘commenced’ (and ended) on the day of its perpetration[,] . . .
                   it would be peculiar if not inaccurate to use the word
 8                 ‘commenced’ to describe a single act. That verb generally
 9                 presupposes as a subject some kind of activity that begins at
                   one time and continues or reoccurs thereafter.
10

11   Id. at 700 (quoting Singh v. Famous Overseas, Inc., 680 F. Supp. 533, 535 (E.D.N.Y. 1988)).

12   The Ninth Circuit held that “the first act of infringement in a series of ongoing

13   infringements of the same kind marks the commencement of one continuing

14   infringement under § 412 . . . [t]his interpretation, we believe, furthers Congress’ intent to

15   promote the early registration of copyrights.” Derek Andrew, 528 F.3d at 701. The court

16   concluded that the post-registration distributions of the hang-tag, although attached to

17   different garments, were infringements that were part of an “ongoing series of

18   infringements that commenced with the first distribution . . .” Id. at 701. The court stated

19   that there was no “legally significant difference between [defendant’s] pre and post-

20   registration infringement.” Id. at 701.

21          Here, Plaintiff argues, in essence, that there is a legally significant difference

22   between the pre and post-registration infringements alleged because the Instagram video

23   is defined “as a completely separate category of works apart from audio recordings . . .”

24   (Opp. at 8.) In support of this argument, Plaintiff cites to numerous cases that

25   demonstrate the difference between audiovisual works and phonorecords. (See Opp. at 8

26   citing Leadsinger, 512 F.3d at 527; Maljack Prods., Inc. v. GoodTimes Home Video Corp., 81

27   F.3d 881, 884-85 (9th Cir.1996); Columbia Pictures Television, Inc. v. Krypton Broad. of
28                                                  6
     Birmingham, Inc., 259 F.3d 1186, 1193 (9th Cir. 2001)). However, none of the cases cited
 1
     support the conclusion that a separate act of infringement “commenced” with the
 2
     Instagram video under this circuit’s precedent. Accepting Plaintiff’s alleged facts as true
 3
     and viewing the facts in the light most favorable to Plaintiff, Plaintiff first published the
 4
     Marshall work on October 17, 2014 and registered the Marshall work on December 14,
 5

 6   2017, more than two years after the date of first publication. (FAC ¶ 19-30.) On

 7   September 29, 2017, Defendants infringed on Plaintiff’s work by releasing the Infringing

 8   song. On June 19, 2018, after commencement of this action, Defendant Tank released an

 9   Instagram video that has sixty-seconds of the Infringing song. (FAC ¶ 29, 27.) The court

10   concludes that there is no legally significant difference between the pre and post-

11   registration infringements for the purposes of section 412(2). Defendants copied one

12   work and published one Infringing song. The same infringing song released on

13   September 29, 201 7 was used in Defendants’ Instagram video. Although the post-

14   infringement Instagram video was published on a different medium, and is separately

15   defined under the Copyright Act, it is a result of the original act of infringement. See

16   Derek Andrew, 528 F.3d at 698; Parfums Givenchy v. C&C Beauty Sales, Inc., 832 F. Supp.

17   1378, 1394 (C.D. Cal. 1993) (finding the distinction of copying, or the creation of

18   derivative work, as a separate infringement from that of distribution immaterial because

19   courts have not held that a “new infringement ‘commenced’ each time the defendant

20   infringed a separate provision of the Copyright Act.”); City of Carlsbad v. Shah, 850 F.

21   Supp. 2d 1087, 1103 (S.D. Cal. 2012) (finding that defendant’s use of logo on various web

22   sites, business cards, letterheads, t-shirts, and hats “arose out of [defendant’s] initial

23   infringement and any post-registration conduct is therefore traceable to [defendant’s]

24   pre-registration conduct” precluding statutory damages).

25          As the Ninth circuit discussed in Derek Andrew, each separate act of infringement

26   of the same kind, although a separate infringement within the meaning of the statute,

27   does not mark the “commencement” of a new infringement within the meaning of
28                                                  7
     section 412, rather, the infringement is part of an ongoing, continuing infringement.
 1
     Derek Andrew, 528 F.3d at 701. Plaintiff has alleged two new acts of infringement that
 2
     were part of a continuing series of infringements that commenced on September 29, 2017.
 3
     Under section 412, Plaintiff is not entitled to statutory damages or attorneys’ fees.
 4
            Plaintiff also requests leave to amend to conduct discovery regarding the
 5

 6   production and publication of the Instagram video and plead additional facts regarding

 7   the Instagram video. (Opp. at 18-19.) The court concludes that amendment would be

 8   futile. The necessary facts to determine whether Plaintiff may be entitled to statutory

 9   damages and attorney’s fees have been sufficiently pled. The court denies leave to

10   amend.

11   IV. CONCLUSION

12          The court GRANTS Defendants’ motion to dismiss. Plaintiff’s request for

13   statutory damages and attorneys’ fees is dismissed with prejudice.

14   IT IS SO ORDERED.
15   Dated: April 10, 2019
16

17

18                                                     ___________________________________
19                                                           DEAN D. PREGERSON
20                                                       UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28                                                 8
